Citation Nr: 1024248	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  02-07 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for residuals of a 
vasectomy, to include sexual dysfunction.  

3.  Entitlement to service connection for residuals of oral 
surgery.

4.  Entitlement to service connection for residuals of 
pneumonia.

5.  Entitlement to an initial compensable evaluation for 
scar, status post appendectomy.

6.  Entitlement to an initial compensable evaluation for 
hearing loss in the left ear.

7.  Entitlement to an initial compensable evaluation for 
actinic keratosis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted the Veteran's claims for service connection for scar, 
status post appendectomy, hearing loss in the left ear, and 
for actinic keratosis.  The RO assigned a noncompensable 
rating for each of these disabilities, effective November 
1997.  In addition, the RO denied service connection for 
hearing loss in the right ear, residuals of a vasectomy, 
residuals of oral surgery, residuals of pneumonia, and a left 
knee disability, and denied a 10 percent evaluation pursuant 
to the provisions of 38 C.F.R. § 3.324 (2009).  The Veteran 
disagreed with the ratings assigned for his service-connected 
disabilities, and with the denials of service connection.  
When this case was previously before the Board in December 
2004, it was remanded for additional development of the 
record and to ensure due process.  As the requested actions 
have been accomplished, the case is again before the Board 
for appellate consideration.

The Board also notes that its December 2004 decision granted 
service connection for tinnitus.  The RO assigned a 10 
percent evaluation for tinnitus in a December 2004 rating 
action.  The evaluation was effective November 1997.  The 
fact a 10 percent rating was assigned renders moot the claim 
for a compensable evaluation under 38 C.F.R. § 3.324.  Based 
on the receipt of additional evidence, the RO, in a February 
2009 rating decision, granted service connection for a left 
knee disability.  In light of these determinations, this 
decision is limited to the issues set forth on the cover 
page.  


FINDINGS OF FACT

1.  Hearing loss disability in the right ear was not present 
in service, and has not been documented following the 
Veteran's discharge from service.

2.  The Veteran underwent a vasectomy in service.

3.  The Veteran's claimed scarring and sexual dysfunction 
were initially manifested many years after service, and there 
is no competent medical evidence linking them to service.

4.  No residuals of the Veteran's in-service oral surgery 
have been demonstrated.

5.  The Veteran's in-service episode of pneumonia resolved, 
and no residuals thereof have been documented following his 
discharge from service.

6.  The Veteran's appendectomy scar is non-tender, not 
unstable, covers an area less than 144 square inches, and is 
productive of no functional limitation.

7.  The Veteran has Level I hearing in the left ear.

8.  The Veteran's actinic keratosis is chronic and involves 
an extensive area.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
hearing loss in the right ear have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for establishing service connection for 
residuals of a vasectomy have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for establishing service connection for 
residuals of oral surgery have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for establishing service connection for 
residuals of pneumonia have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  The criteria for an initial compensable evaluation for 
scar, status post appendectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (as in effect prior to 
August 20, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2008).

6.  The criteria for an initial compensable evaluation for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85. Diagnostic Code 
6100 (2009).

7.  The criteria for an initial 10 percent evaluation for 
actinic keratosis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806, as in 
effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a June 2001 letter, issued prior to the 
rating decision on appeal, and in a letter dated December 
2004, the VA provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection, to include what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The 
December 2004 letter also advised the Veteran of the type of 
evidence to support a claim for a higher rating.  The July 
2006 and March 2009 letters informed the Veteran how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  The case was 
last readjudicated in March 2009.

However, the appeals concerning the claims for higher initial 
ratings arise from the initial awards of service connection.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, 
photographs, articles, and the reports of VA examinations.  

The Board notes that the Veteran has not been given a VA 
examination for his claims for service connection for 
residuals of oral surgery and residuals of pneumonia.  
However, as will be discussed more fully below, the evidence 
fails to reflect current complaints or findings of residuals 
of the oral surgery or pneumonia.  Accordingly, a VA 
examination with respect to those claims is not required.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 
512 (2004).



As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument. Thus, he was provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  

A.  Hearing loss in the right ear

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the existence of a hearing loss disability.  For 
service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The service treatment records disclose that many audiometric 
tests were conducted.  All were within normal limits with 
regard to the right ear.  The Board notes that a September 
1975 audiometric test revealed that the hearing threshold 
levels in decibels in the right ear were 0, 0, 0, 5, 5 and 25 
at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, 
respectively.  A mild sensorineural hearing loss was noted.  

On official VA audiometric test in October 1999, the Veteran 
complained of a hearing loss in each ear.  An audiogram 
disclosed that the hearing threshold levels in decibels in 
the right ear were 15, 10, 15, 30 and 35 at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz, respectively.  The diagnosis 
was hearing loss in the right ear.

An audiometric test was conducted by the service department 
in July 2003.  The hearing threshold levels in decibels in 
the right ear were 10, 10, 5, 10 and 0, at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz, respectively.  The assessment was mild 
high frequency sensorineural hearing loss, bilateral.  

The Veteran was again afforded an audiometric examination by 
the VA in October 2008.  The examiner noted she reviewed the 
claims folder.  The audiometric test revealed the hearing 
threshold levels in decibels in the right ear were 15, 15, 
20, 25 and 30 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  The examiner concluded the Veteran had a 
sloping to mild sensorineural hearing loss in the right ear.  
She added the hearing thresholds in the right ear do not meet 
the criteria for disability under VA regulations.

The Board acknowledges the Veteran's assertions that he 
suffers from hearing loss in his right ear that is the result 
of his military service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  However, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to opine on matters requiring medical 
expertise, such as the diagnosis or etiology of hearing loss, 
which requires medical testing and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis). 

The Board acknowledges that a mild sensorineural hearing loss 
was noted following the September 1975 audiometric test in 
service.  In addition, it was concluded that the Veteran had 
a mild sensorineural hearing loss in the right ear after the 
October 2008 VA audiometric test.  It is significant to point 
out, however, that the Veteran did not have hearing loss 
disability in the right ear in service, or at any time 
thereafter, for purposes of 38 C.F.R. § 3.385. 

The Veteran argues that he flew helicopters while in Vietnam, 
and that the noise of the engine led to his hearing loss in 
his right ear.  The Board concedes that the Veteran was 
subjected to acoustic trauma in service.  However, 
establishing service connection still requires evidence of a 
current disability. Thus, since there is no competent medical 
evidence demonstrating he has hearing loss disability in the 
right ear in accordance with 38 C.F.R. § 3.385, there is no 
basis on which service connection can be established.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
concludes the medical findings on examination are of greater 
probative value than the Veteran's allegations regarding the 
existence of a hearing loss disability in his right ear.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
hearing loss in the right ear.  

B.  Residuals of a vasectomy

The service treatment records disclose the Veteran requested 
a vasectomy in March 1971.  When seen in June 1971, it was 
noted he was post-vasectomy, and that there was minimal 
drainage.  There is no further reference in the service 
treatment records to any residuals of the vasectomy.  

Private medical records show the Veteran was seen in 
September 1996 and reported hematospermia six weeks earlier.  
It was indicated he did not have a good erection.  He stated 
this problem had been coming on for about one to two years.  
He claimed his sex drive was diminished.  The assessment was 
organic impotence.  The Veteran was evaluated in October 1997 
for impotence of 1 1/2 year's duration.  The impression was 
impotence.  

The Veteran was afforded a VA genitourinary examination in 
October 2008.  He asserted he had erectile dysfunction which 
began at age 59.  Following an examination, the diagnosis was 
erectile dysfunction.  The examiner opined it was less likely 
than not that the Veteran had chronic residuals of the in-
service vasectomy, to include scarring and/or sexual 
dysfunction.  The examiner observed that after a vasectomy, 
sexual function was usually not affected, and that an 
individual's sex drive was not affected.  He pointed out that 
there are other factors that can cause erectile dysfunction.

It is not disputed that the Veteran underwent a vasectomy 
during service.  While he has attributed his sexual 
dysfunction to the vasectomy, the only medical evidence of 
record is to the contrary.  As noted above, the Veteran is 
not competent to opine on matters requiring medical 
expertise, such as the etiology of sexual dysfunction.  See 
Jandreau, supra.  The VA examiner reviewed the claims file 
and provided a rationale for his opinion that the Veteran's 
current sexual dysfunction is not related to the in-service 
vasectomy.  The Board concludes that the medical findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the etiology of his sexual dysfunction.  
The Board finds, therefore, that the preponderance of the 
evidence is against the claim for residuals of a vasectomy, 
to include scarring and sexual dysfunction.



C.  Residuals of oral surgery

An April 1978 entry in the service dental records discloses 
the Veteran was referred for periodontal surgery.  Surgical 
swelling was noted in September 1978.  There is no further 
indication during service of any problems relating to any 
dental surgery.  In fact, the Veteran has not provided any 
lay or medical evidence that he has current residuals of the 
in-service surgery.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for 
VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  The Board concludes, accordingly, that 
the preponderance of the evidence is against the claim for 
residuals of oral surgery.

D.  Residuals of pneumonia

The service treatment records show the Veteran was seen for 
complaints of dyspnea, a chronic cough, and difficulty 
breathing in September 1980.  It was indicated his symptoms 
had been present for five days.  An examination revealed 
dullness in the left base and coarse breath sounds.  The 
impression was pneumonia.  He was seen the following month 
and it was indicated he was on medication for pneumonia.  
While he said he felt better, his cough persisted.  The 
impression was that the pneumonia was resolving.  Later in 
October 1980, the Veteran said he felt fine.  He was advised 
to finish his medication.  

Private medical records show the Veteran was seen in May 1997 
and reported coughing at night for two weeks.  A history of 
pneumonia was noted.  An examination demonstrated the lungs 
were clear.  The assessment was pharyngitis with sinusitis.  
Service department records show he was seen in October 1998 
for acute bronchitis.

However, the medical evidence of record fails to reflect any 
chronic lung disorder or residuals of pneumonia.  The Veteran 
has not reported that he suffers from chronic lung problems, 
nor does the medical evidence indicate such.  Clearly, 
therefore, the in-service episode of pneumonia was acute and 
transitory and resolved without any residual disability.  In 
the absence of any current evidence of residuals thereof, 
there is no basis on which service connection may be granted.  
See Brammer, supra.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's claims 
regarding the existence of residuals of pneumonia.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
residuals of pneumonia.

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Appendectomy scar

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the rating criteria 
in effect prior to August 30, 2002 and the criteria which 
became effective on that date to determine the proper 
evaluation for the Veteran's scars.  However, the amended 
rating criteria can be applied only for periods from and 
after the effective date of that regulatory change.  See 
VAOPGCPREC 3-00.

Under 38 C.F.R. § 4.118 as in effect prior to August 30, 
2002, a 10 percent rating will be assigned for scars, 
superficial, poorly nourished, with repeated ulceration.  
Diagnostic Code 7803.  A 10 percent evaluation may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  Diagnostic Code 7804.  

Scars may be rated on limitation on function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect prior to August 30, 2002).

Under the rating criteria that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008). Note (1) states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) states that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Id.

The revised criteria also provide a 10 percent evaluation for 
superficial, unstable scars, which warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
Note (1) for this diagnostic code defines an unstable scar as 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Id.

The revised rating criteria further state that scars which 
are superficial and painful on examination merit a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

The Veteran asserts a compensable evaluation is warranted for 
the residuals of his appendectomy scar.  He claims the scar 
is tender to touch, and that it does affect his movement 
since he cannot perform simple exercises.  He argues the 
cutting of stomach muscles during the appendectomy caused a 
reduction in strength that resulted in drooping of his upper 
torso.  

The Veteran was examined by the VA for his appendectomy scar 
in October 2008.  The Veteran described numbness and some 
sensitivity to the scar.  An examination disclosed the scar 
measured 5.5 inches.  There was no tenderness to palpation or 
adherence to underlying tissue.  There was no functional 
loss, underlying soft tissue damage, skin ulceration or 
breakdown over the scar.  

The only evidence supporting the Veteran's claim consists of 
his statements.  In contrast, the medical findings on 
examination contradict the Veteran's allegations regarding 
the severity of his appendectomy scar.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility).  The Board concludes, 
accordingly, that the medical findings on examination are of 
greater probative value and fail to support the claim for a 
compensable rating.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of an appendectomy scar.  

As a final matter, the Board notes that the criteria for 
rating scars were further revised, effective October 23, 
2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, 
because the Veteran's claim was filed before October 28, 
2008, the claim will only be evaluated under the rating 
criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This 
amendment shall apply to all applications for benefits 
received by VA on or after October 23, 2008").

B.  Hearing loss in the left ear

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity to Level XI 
for profound deafness.  If impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation of 
I for hearing impairment.  38 C.F.R. § 4.85(f).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

On an official VA audiometric examination in October 1999, 
the hearing threshold levels in decibels in the left ear were 
10, 15, 55 and 50, at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition was 90 percent.  The 
examiner indicated the Veteran suffered from hearing loss.  

Several service department audiometric tests are of record.  
In December 1999, it was concluded the Veteran had normal 
hearing in his left ear through 2,000 Hertz, and a mild to 
moderate sensorineural hearing loss.  Following the 
audiometric test in July 2004, it was stated the Veteran had 
a mild high frequency sensorineural hearing loss, 
bilaterally, and that there had been no significant shift in 
hearing since 1999.

The Veteran was most recently afforded an audiometric test by 
the VA in October 2008.  The hearing threshold levels in 
decibels were 20, 25, 45 and 45, at 1,000, 2,000, 3,000 and 
4,000 Hertz, respectively.  Speech recognition was 100 
percent.  The diagnosis was that the Veteran had a normal 
sloping to moderate sensorineural hearing loss in the left 
ear.  

The Board notes that the VA examination was conducted in 
accordance with 38 C.F.R. § 4.85(a) and the examiner noted 
the Veteran's functional difficulty as having difficulty 
understanding children's speech, noting that he was a 
children's magician.  Thus, the examiner addressed the 
Veteran's functional impairment and the VA examination was 
adequate for rating purposes.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007).  As such, it is entitled to 
great probative value

The results of the VA audiometric test conducted in October 
1999 establish that the Veteran has Level II hearing in his 
service-connected left ear.  The October 2008 VA audiometric 
test show he has Level I hearing in his left ear.  For 
purposes of evaluating the service-connected hearing loss in 
the left ear, the Board must use Level I hearing for his 
nonservice-connected right ear.  This results in a 
noncompensable rating for the left ear under 38 C.F.R. § 
4.85, Table VII.  The Veteran's allegations regarding the 
severity of his left ear hearing loss are of less probative 
value than the medical findings on examination.

Finally, as the Veteran does not have hearing loss in the 
service-connected left ear to a degree of 10 percent, the 
provisions of 38 U.S.C.A. § 1160(a) pertaining to 
compensation of paired organs is not for consideration.  See 
38 C.F.R. § 3.383(a)(3) (2009).

C.  Actinic keratosis 

As noted above, during the course of this appeal, VA issued 
new regulations for the evaluation of skin disabilities, 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Accordingly, the Board will review both the 
rating criteria in effect prior to August 30, 2002 and the 
criteria which became effective on that date to determine the 
proper evaluation for the Veteran's scars.  However, the 
amended rating criteria can be applied only for periods from 
and after the effective date of that regulatory change.  See 
VAOPGCPREC 3-00.

Under 38 C.F.R. § 4.118 as in effect prior to August 30, 
2002, a 50 percent evaluation may be assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  A 30 
percent rating may be assigned for exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent evaluation may be assigned with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Diagnostic Code 7806 (as in effect prior to 
August 30, 2002).

Under the revised criteria effective August 30, 2002, a 60 
percent evaluation may be assigned for dermatitis or eczema 
when there is more than 40 percent of exposed areas affected 
or, constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  A 30 percent evaluation may 
be assigned when there is 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  When at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks duration 
during the past 12-month period, a 10 percent evaluation may 
be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

The Veteran was seen in a private facility in November 1997.  
It was noted he had keratosis of the left hand.  It was also 
indicated he had papules with sharp, adherent crusts, on his 
ears, arms and hands.  The impression was actinic keratosis 
of the arms, hands and ears.  

The record shows that when he was examined for the VA in 
October 1999, the Veteran had individual, peeling erythema, 
some 2-4 millimeters in diameter.  There were white papules 
that could be scratched off on the distal sides of the lower 
legs.  The diagnoses were actinic keratosis of the lower arms 
and back of hands, and telangiectasis of the face and upper 
trunk.

Service department medical records disclose the Veteran was 
seen in July 2003 for actinic keratosis.  It was noted the 
following month that he had multiple, 2-3 millimeter 
erythematous scaling areas of the upper arms.  No lesions 
were noted on his face.  The assessment was actinic keratosis 
of the arms.  In October 2003, the Veteran was concerned 
about actinic keratosis on the outer left eye and upper 
eyelid.  The assessment was actinic keratosis.  He complained 
of scaly lesions on his face in August 2004.  An examination 
demonstrated too numerous to count scaly red macules on his 
face, neck and arms.  There was also a scaly macule on each 
shin.  The assessment was actinic keratosis, extensive 
involvement.  He had multiple actinic keratosis lesions on 
his face and hands in November 2004.  It was noted in July 
2005 that the Veteran had completed Efudex therapy on his 
face and arms and was very pleased with the results.  There 
was complete clearance of the face and good improvement on 
the arms, though not as good as the results on the face.  
There were no new lesions of concern.  No itching or pain was 
reported.  An examination revealed 4-5 scaly red macules on 
the posterior hands bilaterally.  There were no lesions on 
the scalp, face, eyelids, neck, shins or calves.  The 
assessment was actinic keratosis.  

The Veteran was afforded a VA skin examination in October 
2008.  He reported ongoing problems with lesions of the 
hands, shoulders, neck and head.  He also described a burning 
to the arms and itching of the legs and shoulders.  He stated 
he was diagnosed with a superficial squamous cell carcinoma 
secondary to the keratosis.  It was reportedly removed in 
2007.  He also developed a second superficial squamous cell 
carcinoma in the left shoulder in July 2008.  This was 
removed and a pathology report revealed squamous cell 
carcinoma.  The Veteran reported using topical treatment for 
his actinic keratosis.  He did not use a corticosteroid or 
immunosuppressive therapy.   

The record reflects the Veteran has received treatment for 
his skin disorder throughout the course of his claim.  The 
condition was noted to be chronic at the time of the October 
1999 VA examination.  At various times it has been 
characterized as involving an extensive area.  Resolving all 
reasonable doubt in his favor, the Board concludes that a 10 
percent evaluation is warranted.  The record, including 
photographs, fails to establish, however, that the skin 
disability resulted in exudation or constant itching, 
extensive lesions, or marked disfigurement to warrant a 30 
percent evaluation.  In addition, the Board notes that a 
higher rating is also not warranted under the provisions of 
Diagnostic Code 7806 that became effective on August 20, 
2002.  In this regard, the Board observes that the most 
recent VA examination clearly showed that there was less than 
5 percent of the Veteran's total body was affected, and he 
did not use corticosteroids or immunosuppressive therapy.  
Accordingly, the Board concludes that a 10 percent rating, 
but no higher, is warranted.  

        III.  Other considerations

The Board has also considered whether the Veteran's service-
connected disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's appendix scar, actinic keratosis or left ear 
hearing loss.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service- connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for consideration of greater 
disability and symptoms than currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hearing loss in the right ear is 
denied.

Service connection for residuals of a vasectomy to include 
scarring and sexual dysfunction is denied.

Service connection for residuals of oral surgery is denied.

Service connection for residuals of pneumonia is denied.

An initial compensable evaluation for scar, status post 
appendectomy, is denied.

An initial compensable evaluation for hearing loss in the 
left ear is denied.

An initial 10 percent evaluation for actinic keratosis is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


